DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-8, 11, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hautefeuille et al.  (EP 2527172A1).
 	Hautefeuille et al. disclose a venting valve 22, 23 for venting the interior 2 of a vehicle 1, comprising a housing (Fig. 2, at 18) having at least one passage opening 21, and comprising at least one venting flap 22 which is mounted on the housing by a pivot mounting so as to be pivotable between a closed position and an open position (Fig. 2, paragraph [0022], col. 4, lines 30-34), wherein, in the closed position (Fig. 2, solid outline of 22), the at least one venting flap 22 closes off the at least one passage opening 21 and, in the open position (Fig. 2, dotted outline of 22), opens up the at least one passage opening 21 for an air stream from the interior 2 of the vehicle 1 to the outside wherein the pivot mounting is arranged on an inner side of the housing (Fig. 2, at 18), which inner side, in the assembled state, faces the interior 2 of the vehicle 1 (Fig. 2, paragraph [0022]); wherein the pivot mounting comprises at least one pivot arm (Fig. 2, paragraph [0022], col. 4, lines 30-34) which is connected to the at least one venting flap 22 and is pivotably articulated on at least one pivot bearing (Fig. 2, at 25) arranged on the inner side of the housing (Fig. 2); wherein the at least one pivot arm is configured such that,  in the closed position of the at least one venting flap 22 (i.e. flap 22 is positioned in the solid outline as shown in Fig. 2), the at least one pivot arm guides in the direction of at least one venting flap an air stream coming from the vehicle interior (Fig. 2, the vehicle interior air flows along the curved pivot arm towards the venting flap 22), and in that, in the open position (i.e. flap 22 is positioned in the dotted outline as shown in Fig. 2), the at least one pivot arm guides, in a direction toward at least one passage opening of the housing, an air stream coming from the vehicle interior (Fig. 2, paragraph [0024]).  Wherein the at least one pivot bearing comprises at least one pivot projection and/or at least one pivot receptacle (Fig. 2, at 25). Wherein at least in the open position of the at least one venting flap 22, the at least one pivot arm extends through the at least one passage opening 21 of the housing (Fig. 2).  Wherein the at least one pivot arm is arcuately curved (Fig. 2, paragraph [0022], col. 4, line 32).   Wherein at least in the open position of the at least one venting flap 22, the at least one pivot arm abuts against at least one stop surface (Fig. 2, at 23).  Wherein the at least one pivot arm is connected integrally to the at least one venting flap 22 (Fig. 2).  Wherein restoring means (weight of 22, magnet 29) are provided for the pivoting back of the at least one venting flap from the open position into the closed position (paragraphs [0027], [0028]).  A vehicle 1 having a venting valve 22, 23 as claimed in claim 1 mounted thereon. (Fig. 2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hautefeuille et al.  (EP 2527172A1) in view of Price (GB 368,429).
 	The venting valve of Hautefeuille et al. as above includes all that is recited in claim 9 except for the at least one pivot arm is connected to the at least one venting flap by means of a detent connection.  Price teaches a venting valve comprising at least one venting flap 3. Wherein at least one pivot arm 8 is connected to the at least one venting flap 3 by a detent connection (page 3, lines 1-14). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the venting valve of Hautefeuille et al. to connect the at least one pivot arm to the at least one venting flap by means of a detent connection as taught by Price in order to securely maintain the venting flap in the adjusted position. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hautefeuille et al.  (EP 2527172A1) in view of Dautry (EP 1630486 A2).
 	The venting valve of Hautefeuille et al. as above includes all that is recited in claim 10 except for the at least one venting flap consists of a softer material than the at least one pivot arm.  Dautry teaches a venting valve comprising at least one venting flap 14 consists of a softer material in order to ensure sufficient sealing and further noise absorption (paragraphs [0026]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the venting valve of Hautefeuille et al. to include at least one venting flap consists of a softer material as taught by Dautry in order to ensure sufficient sealing and further noise absorption. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hautefeuille et al.  (EP 2527172A1) in view of Huet (CN107206867A).
 	The venting valve of Hautefeuille et al. as above includes all that is recited in claims 12-13 except for the restoring means comprise a counterweight for the gravity-induced pivoting back of the at least one venting flap into the closed position; wherein the counterweight is formed by a portion of the at least one pivot arm.  Huet discloses a venting valve 214 comprising restoring means 270, 370, wherein the restoring means 270, 370 comprise a counterweight for the gravity-induced pivoting back of the at least one venting flap 242 into the closed position; wherein the counterweight is formed by a portion of the at least one pivot arm 276, 376 (Figs. 16, 18, 20, 21). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the venting valve of Hautefeuille et al. to include a counterweight for the gravity-induced pivoting back of the at least one venting flap into the closed position; wherein the counterweight is formed by a portion of the at least one pivot arm as taught by Huet in order to facilitate the venting flap return to the closed position.  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hautefeuille et al.  (EP 2527172A1) in view of Huet (CN107206867A) as applied to claim 13 as above, and further in view of Jones et al.  (US 2005/0199845 A1).
 	The venting valve of Hautefeuille et al.as modified by Huet as above includes all that is recited in claims 14-15 except for the restoring means comprise at least one spring for the spring-force-induced pivoting back of the at least one venting flap into the closed position.  Jones et al. teach a venting valve comprising at least one spring 26 for the spring-force-induced pivoting back of the at least one venting flap 18 into the closed position (Figs. 1-2, paragraph [0034]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the venting valve of Hautefeuille et al. to include at least one spring for the spring-force-induced pivoting back of the at least one venting flap into the closed position as taught Jones in order to effectively return the venting flap to the closed position. For claim 15, Huet discloses the at least one venting flap 214 is assigned at least one counterweight 270, wherein the at least one counterweight 270 is arranged in such a manner that a common center of gravity of the at least one venting flap 214 and of the at least one counterweight 270 assigned to the at least one venting flap 214 lies in the pivot axis A of the at least one venting flap 214 (Fig. 16).  
Claims 1, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (WO 2008/068565 A1) in view of Hautefeuille et al.  (EP 2527172A1).
 	Schneider discloses a venting valve for venting the interior of a vehicle (abstract), comprising: a housing 10 having a first passage opening (Fig. 3, at lower level 38) and a second passage opening (Fig. 3, at upper level 38), the first passage opening below the second passage opening (Fig. 3); a first venting flap (Figs 4-5, left 38) and a second venting flap (Figs. 4-5, right 38), the first venting flap 38 mounted on the housing by a first pivot mounting 36 so as to be pivotable between a closed position (Fig. 4) and an open position (Fig. 5), wherein, in the closed position (Fig. 4), the first venting flap 38 closes off the first passage opening and, in the open position (Fig. 5), opens up the first passage opening for an air stream from the interior of the vehicle to the outside (page 5, 1st paragraph), the second venting flap 38 mounted on the housing by a second pivot mounting 24 so as to be pivotable between a closed position (Fig. 4) and an open position (Fig. 5), wherein, in the closed position (Fig. 4), the second venting flap  38 closes off the second passage opening and, in the open position (Fig. 5), opens up the second passage opening for an air stream from the interior of the vehicle to the outside (page 5, 1st paragraph); wherein the first pivot mounting 36 and the second pivot mounting 24 are arranged on an inner side of the housing 10 (Figs. 4-5), which inner side, in the assembled state, faces the interior of the vehicle (Fig. 5). However, Schneider does not disclose the first pivot mounting comprises a first pivot arm which is connected to the first venting flap and is pivotably articulated on at least one pivot bearing arranged on the inner side of the housing; wherein the first pivot arm is configured such that, in the closed position of the first venting flap, the first pivot arm guides, in a direction toward the first venting flap, an air stream coming from the interior of the vehicle interior, and in that, in the open position, the first pivot arm guides, in a direction toward the second passage opening of the housing, an air stream coming from the interior of the vehicle. 
Hautefeuille et al. disclose a venting valve 22, 23 for venting the interior 2 of a vehicle 1, comprising a housing (Fig. 2, at 18) having at least one passage opening 21, and comprising at least one venting flap 22 which is mounted on the housing by a pivot mounting so as to be pivotable between a closed position and an open position (Fig. 2, paragraph [0022], col. 4, lines 30-34), wherein the pivot mounting comprises at least one pivot arm (Fig. 2, paragraph [0022], col. 4, lines 30-34 disclose a curved arm) which is connected to the at least one venting flap 22 and is pivotably articulated on at least one pivot bearing (Fig. 2, at 25) arranged on the inner side of the housing (Fig. 2); wherein the at least one pivot arm is configured such that,  in the closed position of the at least one venting flap 22 (i.e. flap 22 is positioned in the solid outline as shown in Fig. 2), the at least one pivot arm guides in the direction of at least one venting flap an air stream coming from the vehicle interior (Fig. 2, the vehicle interior air flows from 27 to 26, then along the curved pivot arm towards the venting flap 22), and in that, in the open position (i.e. flap 22 is positioned in the dotted outline as shown in Fig. 2), the at least one pivot arm guides, in a direction toward at least one passage opening of the housing, an air stream coming from the vehicle interior (Fig. 2, paragraph [0024], the vehicle interior air flows from 27 to 26, then along the curved pivot arm towards the passage opening 21 of the housing (Fig. 2 ).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the venting valve of Schneider to substitute the pivot mounting with pivot arm and pivot bearing of Hautefeuille et al. for the pivot mounting 36, 24 of Schneider in order to deflect the air passing through the valve away from the pivoting axis and facilitate the air flow through the downstream portion ( Hautefeuille et la., paragraph [0017]). The venting valve of Schneider as modified by Hautefeuille et al. results in the first pivot arm is configured such that, in the closed position of the first venting flap, the first pivot arm guides, in a direction toward the first venting flap, an air stream coming from the interior of the vehicle interior, and in that, in the open position, the first pivot arm guides, in a direction toward the second passage opening of the housing, an air stream coming from the interior of the vehicle. For claim 17, Schneider shows in the closed position of the at least one venting flap 38, the at least one venting flap 38 extends downward and away from the pivot mounting 36, 24 (Figs. 3, 4). For claim 18, the venting valve of Schneider as modified by Hautefeuille et al. would result in the direction toward at least one venting flap is a partially downward direction (due to the air flow along the curved arm towards the venting flap) and the direction toward at least one passage opening a partially upward direction (due the air flow along the curved arm towards the pivoting axis). For claim 19,  it would have been an obvious matter of design choice to design the pivot arm with a V-shaped portion for air stream guiding, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as a design consideration within the level of ordinary skill in the art. In re Dailey,  149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. With regard to 35 USC 102 rejection, the applicant argued that Hautefeuille does not disclose, teach or suggest the air flow guiding coming from the vehicle interior as illustrate, for example, in Figs. 7 and 8 of the present application. The examiner disagreed.  Hautefeuille does disclose, teach or suggest the air flow guiding as claimed in claim 1 (see rejection above). With regard to 35 USC 103 rejection, since there is no separate substantive arguments presented for each and every dependent claim, the claims 9-10, 12-15 stand and fall with independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY